DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because in view of the newly applied rejections necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaufele et al. (hereinafter Sch, U.S. Patent Application Publication 2006/0206724) in view of Ravindran et al. (hereinafter Rav, U.S. Patent Application Publication 2016/0284349)

Regarding Claim 1, Sch discloses:

executing a user check-in process to determine user identification (e.g. activation of the security system using RFID scanning activation, near field etc.. upon activation… person being identified; para 111; element 604) 
While Sch details the use of voice recognition and noise cancellation techniques to identify a person in a number of different environments (para 61), Shc is not explicit as to the details of the technique defined by the claim limitations.  Sch does not explicitly disclose:
determining location information
applying parameters generated from a machine learning algorithm to a speech recognition algorithm selected from a plurality of speech recognition algorithms and a denoising algorithm selected from a plurality of denoising algorithms based on the user information and location information; and
configuring a process to be controlled through the selected speech recognition algorithm and the selected denoising algorithm.
Sch details the system techniques in a flexible manner, noting different noise cancellation processes can be used; para 92, and that other suitable audio processing applications can be included to improve accuracy and/or processing speed; para 100.
In a related field of endeavor (e.g. environment sensitive speech recognition), Rav details a number audio processing applications and noise reduction techniques that adjust noise reduction algorithms, acoustic scale factors of the acoustic model, setting ASR parameters, language model selection and more; para 24.  Rav further details 
Adapting the teachings of Rav into the system of Sch further discloses:
determining location information (e.g. Sch’s system in many different environments; para 61, now adapted to include the features of Rav, in particular inclusion of sensors to indicate the position or location of the device; para 37-39 see also Fig. 4, 422)
applying parameters generated from a machine learning algorithm (e.g. Sch’s processing elements of Fig. 7, now modified by Rav, including a parameter refinement unit collecting data including audio speech and noise identification as well as sensor data and user profile information to generate conclusions.. this is accomplished through a classification process that uses algorithms including artificial neural network algorithms [machine learning] to classify the data to decide the closest match; para 77 of Rav) to a speech recognition algorithm selected from a plurality of speech recognition algorithms and a denoising algorithm selected from a plurality of denoising algorithms based on the user information and location information (e.g. Sch’s processing elements in particular the noise reduction and voiceprint analysis of Fig. 7, now modified by Rav, including selection of parameter values in the block elements of Fig. 4; including selecting a language model depending on the detected user activity; para 79, Fig. 4 element 428, and selecting an acoustic model based on classified background sounds; 
configuring a process to be controlled through the selected speech recognition algorithm and the selected denoising algorithm (e.g. Sch’s system can be used to control access to secure facilities or areas, or control activation of electronic systems… based on biometric based characteristics as inputs; para 82; now modified by Rav, in particular the configuration of the ASR elements of the environment-sensitive automatic speech recognition process of fig. 4 adjusting the acoustic model and language model based on ASR parameter control of Fig. 2; for a physical device or hardware having the ability to understand a command resulting from a speech recognition determination and perform or initiate an action therefrom; para 33)
It would have been obvious to one of ordinary skill in the art to apply the features of the system of Rav to the system of Sch.  Doing so would have been predictable, as being obvious to one of ordinary skill in the art at the time the invention was filed by being use of a known technique to improve similar devices in the same way as:
1) the prior art contained a base device in Sch, upon which adapting the various noise and ASR algorithms can be seen as in improvement to the voice recognition elements;
2) the prior art contained a comparable device in Rav (e.g. speech recognition type device) that has been improved by including the claimed details of the ASR and noise reduction algorithm selection and adaptation;
3) one of ordinary skill in the art would have recognized the predictability of the combination as the time the invention was filed as Sch explicitly details the flexibility of 
4) additionally, integration of the features of Rav in Sch provide for a number of advantages and desirable features including reduced computational load, energy consumption without significant reduction in quality, improved performance; para 24 of Rav, avoiding known disadvantages, extending battery life, optimizing ASR performance; see Rav paras 16 – 24.

Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user check-in process is associated with a check-in process for a machine, wherein the speech recognition algorithm and the denoising algorithm is executed based on the machine (e.g. application of the features of Rav in particular the environmental based speech recognition with language/acoustic model selection, noise reduction and parameter adjustment and  of Fig. 4, for the system of Sch, in particular, voice recognition to provide identification systems, for example in bank machine kiosks; para 16; biometric input for identity verification to provide access to an automated ticket kiosk or bank machine; para 26, 48).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the process comprises providing messages to a server through a microphone system (e.g. note implementations including application running on a server… transmission of data; paras 61, 79 – 81; and templates transmitted to off site databases ; para 102 of Sch, consider also the speech recognition system using a server platform instead in para 108 of Rav).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the process comprises a control process for controlling a machine (e.g. voice recognition to provide identification systems, for example in bank machine kiosks; 

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user check-in process comprises detecting a badge associated with a user (e.g. ID card, RFID; para 83, 1139 of Sch, now modified by Rav as previously detailed).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user check-in process comprises detecting a user through a video feed (e.g. security verification processes include video; paras 106, 107, see also Fig. 7 as it relates of Sch, now modified by Rav as previously detailed; further note use of sensors including cameras in para 74 of Rav as well).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the user check-in process comprises detecting, through a microphone associated with a machine, a wakeup command associated with the machine (e.g. voice prompt activated when a person moves into a specific area; para 90; then a person 

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the parameters comprises, a selected microphone device associated with the location information, a beamforming parameter associated with the selected microphone device, and parameters associated with a selected application executing the denoising algorithm set based on the location information (e.g. to determine the environment of the device and the devices user, obtaining sensor data including data from microphones, GPS receiver; paras 74 and 75 of Rav; and sensor data of the environment activated by other applications; para 36 of Rav, and use of the SNR to determine refinement to the beamwidth; para 40 of Rav, and the operation of the process of Fig. 4 in general; now as applied to Sch previously)

Claim 9 is rejected under the same grounds as claim 1 above. 

Claim 10 is rejected under the same grounds as claim 2 above. 

Claim 11 is rejected under the same grounds as claim 3 above. 

Claim 12 is rejected under the same grounds as claim 4 above. 

Claim 13 is rejected under the same grounds as claim 5 above. 

Claim 14 is rejected under the same grounds as claim 6 above. 

Claim 15 is rejected under the same grounds as claim 7 above. 

Claim 16 is rejected under the same grounds as claim 8 above. 

Claim 17 is rejected under the same grounds as claim 1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654